 NETTI WHOLESALE GROCERY619L Alversano,San Silverto11Antonio Mascola,S G GuiseppeisLiberad De Bernardo,Santa MartaGuiseppe Iacono,S Restituta II'Peter Guarrasi,SantaRitaPasquale Artiano,STeresaJohn Sima,Santa TeresaSanto Trama,Tommy BoyAmello Pilato,Sea MaidJohn Scognamillo,Vittoria'iAlversano is also referred to in the record as "L Auersano "12Mascola is registered with U S Customs as part owner of, and is a member of, theCo op for theS G GusseppeNetti Wholesale Grocery of Watertown,Inc., PetitionerandInter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,Local263.Case No 3 RM 153August 20,1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Bernard Ness,hearing officerThe hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmedUpon the entire record in this case, the Board finds1The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act 12The labor organization named below claims to represent cer-tain employees of the Employer3The Union contends that it has presented no claim for recog-nition to the Employer, and that the petition should be dismissed because no question of representation existsAt the hearing, there was evidence indicating that, on three oc-casions, the union business agent threatened the Employer with"trouble" if it did not "go along" with the UnionThe Employer'spresident testified that in the course of one conversation, the businessagent told him that he had advised Camp Drum, a customer of theEmployer, not to accept beer deliveries from NettiThe Companypresident also testified that the union business agent promised him"a few breaks" if he cooperatedAlthough the Union claimed that its calls and visits were merelyto inform the Employer of the Union's forthcoming organizationaldrive, the Employer's version was corroborated by uncontradictedevidence that, within an hour after the business agent's first call, theEmployer was called by a supplier, who said that "through unionchannels" he had been advised not to send the Employer any beeriWe reject the Union's contention that the Board should not assert jurisdiction in thepresent case, as it is clear fiom the record that the Employer's purchases from acrossState lines are approximately$1,000,000 annuallyThe T H Rogers Lumber Company,117 NLRB 1732121 NLRB No 76 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDLater the same day, a, companysalesmanwas informed by the beerpurchaser at Camp Drum that he had been "contacted" not to acceptany beer from Netti. The Union admitted that it had made a "spotcheck" at Camp Drum, "to let the licensees know that drivers are notmembers of any union."On Friday, April 25, the Employer filed a petition with the Board,requesting an election.The following Monday, the union businessagent telephoned the Employer in regard to the petition, denyingthat a claim for recognition had been made. The Employer testifiedthat, during the same conversation, the Uniononce againthreatenedtrouble "if you don't get together and join this Union now."Therewas uncontradicted testimony that, after this last conversation, theEmployer's president was contacted by four other purchasers who saidthey feared picketing if they continued to buy beer from Netti.2We recognize that not every telephone call to an employer froma businessagent may be construedas a unionclaim for recognition.,However, in this case, the Union repeatedly stated that it had notsametime it appears, and we find, that the Union continued to com-municate with the Employer's president, conveying the clear impli-cation that it desired the Employer to recognize the Union or signa contract, regardless of the wishes of the employees.To attain itsobjective, the Union set in motion economicpressuresagainst the Em-ployer in the form of promised "breaks" in contract terms, threats ofpicketing, and spreading the word that the Employer's product beboycotted.These pressures were continuing, and were renewed, afterthe filing of the instant petition. In these circumstances, we areconstrained to hold that the Union's disclaimer is ineffective, and thata current claim for recognition has sufficiently been made out.'Ac-cordingly, we find that a question affecting commerce exists concerningthe representation of certain employees of the Employer within Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within Section 9(b) of the Act : 4All drivers and warehousemen of the Employer's operations atWatertown, New York, excluding all other employees, office clerical2We do not credit thebusinessagent's testimony that the Union was notresponsiblefor these calls, particularly in view of its admitted "spot check" at Camp Drum.s Jerome E. Mundy Co, Inc..116 NLRB 1487;McAllister Transfer, Inc.,105 NLRB751;Swee-T-,Shirts, Inc.,111 NLRB 377.* The Union at the hearing claimed that, in the event of a Board election, it would beinterested in representing only driversand warehousemen connectedwith the beerbusiness,and not those connected with the grocerybusiness.It is not necessaryfor us to decidewhethera unit so limited would be appropriate,as all of the Employer's drivers andwarehousemen handle beer and groceries interchangeably. IMPERIAL MACHINE CORP.621employees,salesmen, professional employees,guards, and all super-visors as defined inthe Act.[Text of Direction of Election omitted from publication.]T'fn R JENBINStook no part in the consideration of the aboveDecision and Direction of Election.ImperialMachine Corp.andUnited Steelworkers of America,AFL-CIO.Case No. 1-CA-2303. August 25,1958DECISION AND ORDEROn December 30,1957, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.'The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and the brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner with the additions and modificationsindicated below.We agree with the Trial Examiner that the Respondent, in violationof Section 8 (a) (5) and (1) of the Act, refused to bargain in goodfaith with the Union as the exclusive representative of the Respond-ent's-employees in an'appropriate unit 2The Respondent contends that the bona fides of its collective bar-gaining cannot be tested because the Union, itself, did not bargain ingood faith.The record, however, discloses that the Union did bargainin good faith.Accordingly, we find no merit in the Respondent'scontention.iThe Respondentexcepts tothe Trial Examiner's refusal to view its premises during thecourse of the hearing.We find that the TrialExaminerproperlyexercised his discretionin this matter and therefore find no merit in the Respondent's exceptions.2 Although.the evidence indicates that the reduction in hours wasnecessitated by theresignationof theRespondent's. skilled setup man,we,find that the Respondent,neverthe-less, violated Section 8 (a) (5) and, independently,Section 8(a) (1) by failing to con-sult and discuss this matter with the Union,the employees'bargaining representative.121 NLRB No. 75.